The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 16, 2015

                                       No. 04-14-00783-CR

                                     Joseph Thomas GABAY,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5442
                         Honorable N. Keith Williams, Judge Presiding

                                          ORDER
       On November 20, 2015, we ordered the trial court to make supplemental findings of fact
and conclusions of law on four specific issues relating to appellant’s motion to suppress.
Appellant has filed a motion asking the court to recall our order.

        We deny the motion. See State v. Elias, 339 S.W.3d 667, 676 Tex. Crim. App. 2011)
(holding court of appeals may not imply findings from trial court’s failure to make a finding on a
specific issue; instead, court of appeals must remand to trial court for entry of additional, specific
findings of fact with respect to dispositive issues).

        The trial court is not to hear or consider additional evidence. The supplemental findings
and conclusions requested in our November 20 order must be based on the record before the trial
court at the time of its ruling. A supplemental clerk’s record with the supplemental findings and
conclusions remains due December 20, 2015.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court